                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                                3/13/2020
                                                                               DATE FILED: ______________
---------------------------------------------------------------X
                                                               :
AMERICAN FIRE AND CASUALTY                                     :
INSURANCE COMPANY,                                             :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-9280 (GHW) (JLC)
                                                               :
COMPATRIOT INSURANCE PCC LIMITED,                              :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On March 6, 2020, Plaintiff American Fire renewed its challenges to Defendant
Compatriot’s privilege-based objections to certain document requests. Dkt. No. 33. By letter
dated March 10, 2020, Compatriot responded to the various issues raised by American Fire but
advised that “more formal briefing is required to decide the issues at bar. A separate letter from
Compatriot will follow.” Dkt. No. 34 at 8. At the end of its own letter, American Fire requested
that the Court afford it an opportunity to respond to Compatriot’s opposition on the merits or
direct a conference on the matter so it may be heard in response. Dkt. No. 33 at 60.
Accordingly, no later than March 20, 2020, Compatriot may make a further submission not to
exceed ten pages. American Fire may file a letter in reply, also not to exceed ten pages, no later
than March 27, 2020.

        SO ORDERED.

Dated: March 13, 2020
       New York, New York
